 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10
11   UBALDO FIGUEROA, an individual,              CASE NO. 1:19-cv-01004-LJO-BAM
     on behalf of himself, and on behalf of all
12   persons similarly situated,                  ORDER GRANTING JOINT
                                                  STIPULATION TO CONTINUE
13                                                DEADLINE TO FILE MOTION
                                                  FOR PRELIMINARY APPROVAL
14                Plaintiff,                      OF SETTLEMENT FROM
                                                  JANUARY 23, 2020 TO FEBRUARY
15   vs.                                          24, 2020
16   CONNER LOGISTICS, INC., a
     California Corporation; and Does 1
17   through 50, Inclusive,
18
19                               Defendants.
20
21
22
23
24
25
26
27
28
                                                                            ORDER
 1         The stipulation of the Parties requesting a continuance of the January 23,
 2   2020 deadline to file the Motion for Preliminary Approval of Class Action
 3   Settlement to February 24, 2020, having been read and considered, and good cause
 4   appearing therefor,
 5
 6         IT IS HEREBY DETERMINED AND ORDERED that:
 7
 8         The Court hereby continues the January 23, 2020 deadline to file the Motion
 9   for Preliminary Approval of Class Action Settlement to February 24, 2020.
10
     IT IS SO ORDERED.
11
12      Dated:   January 24, 2020                    /s/ Barbara   A. McAuliffe         _
                                               UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -1-                                   ORDER
